Order entered March 19, 2020




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-19-01192-CV

        THE ESTATE OF LEAH RITA TILLOTSON, DECEASED

              On Appeal from the County Court at Law No. 2
                           Hunt County, Texas
                     Trial Court Cause No. 18359

                                   ORDER

     Before the Court is appellant’s motion for an extension of time to file his

reply brief. We GRANT the motion and extend the time to March 30, 2020.


                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE